DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/27/22. Claim 315 is cancelled. Claims 366-368 are new. Claims 258-289, 292-313, 316-338 and 342-368 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 258-260, 266-278, 282, 283, 348-350, 357-358 and 366 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. US 2009/0056708 in view of Anderson et al. US 5,502,660, Mazar et al. US 2005/0065815 and Gropper et al. US 5,540,220.
Regarding claim 258, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on data collected using the pneumotach and a measurement made by the ambient sensor. Anderson discloses a similar spirometry device with an ambient sensor that can determine barometric pressure ([C3 L20-28]) and assessing the pulmonary function based on the data collected using the pneumotach and a measurement from the ambient sensor ([C1 L30-40]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the ambient sensor of Anderson in order to measure the ambient air and compensate for density changes in the spirometric readings ([C1 L30-40]).
 	Stenzler and Anderson do not disclose a biometric sensor or instructions that when executed by the system i) cause the base station to receive the data collected using the pneumotach tube transmitted from the wireless detection unit, wherein the data collected using the pneumotach tube are generated by a breath sample provided by a subject, and ii) cause the system to authenticate a user based on the user fingerprint, wherein the user and the subject are not a same individual. Mazar teaches a physiological monitoring system in the same field of endeavor of biologic sensing that uses biometric data to allow access to the device data ([¶30,31]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Mazar in order to allow clinicians to access the patient data ([¶30,31]).
Stenzler, Anderson and Mazar do not specifically disclose a disposable pre-calibrated pneumotach tube operable with the detection unit to assess pulmonary function. Gropper teaches a breath monitoring system that uses a pre-calibrated pneumotach ([C7 L23-30] flow sensor could be a pneumotachograph [C13 L29-45] the flow sensor is precalibrated). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the pre-calibrated pneumotach of Gropper in order to eliminate the need for further calibration of the flow sensor ([C13 L29-45]).
Regarding claim 259, 282, Stenzler discloses the detection unit and base station further comprises a power source ([¶79]).  
Regarding claim 260, 283, Stenzler discloses detection unit and base station power source is a battery ([¶79]).  
Regarding claim 266, Stenzler discloses the detection unit or the base station further comprises one or more indicator elements ([¶79] display 31).  
Regarding claim 267, Stenzler discloses the one or more indicator elements comprises one or more audible source ([¶18]).  
Regarding claim 268, Stenzler discloses the one or more indicator elements comprises one or more light emitting diodes ([¶18]).  
Regarding claim 269 and 270, Stenzler discloses the one or more light emitting diodes direct a subject or a user and the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale ([¶18] the indicator is used to alert the subject after inhalation is over).  
Regarding claim 271, Stenzler discloses wherein the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 seconds ([¶58]).  
Regarding claim 272, Stenzler discloses  the detection unit transmits data to the base station over a network ([¶40,47,79] Stenzler does not specifically disclose wireless network for the detection devices however it would have been obvious for one of ordinary skill in the art prior to the time of filing to use a wireless network between the base station and detection device as discloses using a wireless network for communicating the data from the base station and Mazar shows it was known prior to the time of invention to use wireless communication between the detection device and the base station ([¶28]).  
Regarding 274, Stenzler discloses the network is a wireless network ([¶40,47]).  
Regarding claim 273 and 275, Stenzler discloses the base station communicates with the detection unit using Bluetooth, ZigBee, Infrared Transmission, short-range wireless communications ([¶40,47] infrared and short range wireless are used).  
Regarding claim 276, Stenzler discloses the base station communicates with two or more detection units ([¶79] device 10 and 20).  
Regarding claim 277, Stenzler discloses the detection unit and the base station are separated by a distance ([FIG3]).  
Regarding 278, Stenzler discloses the base station further comprises a visual display ([¶79] display 31).  
Regarding claim 348, in the combination of Stenzler, Anderson, Mazar and Gropper, Anderson teaches the system further comprises a temperature sensor and a humidity sensor ([C3 L20-28]).
Regarding claim 349, in the combination of Stenzler, Anderson, Mazar and Gropper, Stenzler teaches the temperature sensor and the humidity sensor are connected to the system by a short range wireless ([¶40,47] infrared and short range wireless are used).  
Regarding claim 350, in the combination of Stenzler, Anderson, Mazar and Gropper, Anderson teaches the system is configured to compensate or adjust the data collected using the pneumotach tube based on a measurement made by the temperature sensor and a measurement made by the humidity sensor ([C1 L30-40]).
Regarding claim 357, in the combination of Stenzler, Anderson, Mazar and Gropper, Mazar teaches the user is a healthcare provider and the subject is a patient ([¶28-31]).
Regarding claim 358, in the combination of Stenzler, Anderson, Mazar and Gropper, Mazar teaches wherein the feature of the system is operation of the wireless detection unit ([¶28-31]).
Regarding claim 366, Mazar teaches a physiological monitoring system in the same field of endeavor of biologic sensing that uses biometric data to allow access to the device data ([¶28-31]) and collected patient data.

Claims 264, 265, 342 and 359, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al., and Gropper et al. Further in view of Proud et al. US 2014/0247137.
Regarding claims 264 and 265, the combination of Stenzler, Anderson, Mazar and Gropper does not disclose an accelerometer. Proud teaches the detection unit further comprises a gyroscope or an accelerometer and the gyroscope or accelerometer detects axial changes including orientation, rotation, and vibration ([¶130]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the Proud in order to determine movement and orientation ([¶131]).
Regarding claim 342 and 359, Stenzler does not specifically disclose the feature is spirometric data. Proud teaches a similar device that uses biometric data to allow access to the device data ([¶151,153,156]). Mazar teaches accessing multiple patient’s data ([¶28-31]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the teachings of Mazar in order to limit access to the device information ([¶28-31]).


Claims 261-263 and 284-286 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al. and Gropper et al. further in view of Nothacker et al. US 2015/0164416.
Regarding claims 262, 263, 285, 286, the combination of Stenzler, Anderson, Mazar and Gropper does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Nothacker as it is no more than the simple substitution of one known element for another to obtain predictable results. Specifically swapping one charging modality for another that both result in charging the detection device. 
Regarding claims 261, 284, in the combination of Stenzler, Anderson, Mazar and Gropper, Nothacker teaches the battery is a lithium ion battery pack ([¶83]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination with the teachings of Nothacker as it is no more than the simple substitution of one known element for another as Stenzler discloses a battery ([¶79] of Stenzler) and Nothacker teaches a known type of battery that can be used.   

Claim 287 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al. and Gropper et al. further in view of Dieffenderfer et al. US 2017/0007159.
Regarding claim 287, the combination of Stenzler, Anderson, Mazar and Gropper does not specifically disclose the ambient sensor is a humidity sensor.  Dieffenderfer, however, teaches a spirometry device that has a humidity sensor ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Dieffenderfer in order to measure the humidity of the patients breath or of the ambient air ([¶40]).

9201493_i.doc -4-Application No. 15/468,613 Claims 279-281 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al., and Gropper et al. further in view of Burton US 2007/0032733. Amendment dated: June 5, 2017  
Regarding claim 279, the combination of Stenzler, Anderson, Mazar and Gropper does not disclose processing and displaying it in real-time. Burton, however, discloses a physiological measurement device that displays data in real- time ([¶97]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Burton in order to provide real-time monitoring ([¶97]).
Regarding claim 280, Burton teaches the visual display comprises an animated icon indicating the validity of the data in real-time ([¶467]).  
Regarding claim 281, Burton teaches the visual display displays a user icon or a subject icon that provides feedback regarding the success of the data collected by the detection unit ([¶467]).  

Claims 288, 289, 292-306, 310-313, 316-330, 334-337, 351-356, 360, 361, 363, 364 and 367-368 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al.,  Nothacker et al. and Gropper et al. 
Regarding claim 288, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and selectively permits access to a feature of the system ([¶78] the display has buttons for selecting and changing display information and settings) and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on data collected using the pneumotach and a measurement made by the ambient sensor. Anderson discloses a similar spirometry device with an ambient sensor that can determine barometric pressure ([C3 L20-28]) and assessing the pulmonary function based on the data collected using the pneumotach and a measurement from the ambient sensor ([C1 L30-40]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the ambient sensor of Anderson in order to measure the ambient air and compensate for density changes in the spirometric readings ([C1 L30-40]).
 	Stenzler does not disclose a biometric sensor or instructions that when executed by the system i) cause the base station to receive the data collected using the pneumotach tube transmitted from the wireless detection unit, wherein the data collected using the pneumotach tube are generated by a breath sample provided by a subject, and ii) cause the system to authenticate a user based on the user fingerprint, wherein the user and the subject are not a same individual. Mazar teaches a physiological monitoring system in the same field of endeavor of biologic sensing that uses biometric data to allow access to the device data ([¶30,31]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Mazar in order to allow clinicians to access the patient data ([¶30,31]).
 	Stenzler as modified does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil or a touch screen.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]) and that uses a touch screen ([¶35]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Nothacker as it is no more than the simple substitution of one known element for another to obtain predictable results. Specifically swapping one charging modality for another that both result in charging the detection device. 
 	Stenzler does not specifically disclose a disposable pre-calibrated pneumotach tube operable with the detection unit to assess pulmonary function. Gropper teaches a breath monitoring system that uses a pre-calibrated pneumotach ([C7 L23-30] flow sensor could be a pneumotachograph [C13 L29-45] the flow sensor is precalibrated). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the pre-calibrated pneumotach of Gropper in order to eliminate the need for further calibration of the flow sensor ([C13 L29-45]).
Regarding claims 289, 310 and 334 Stenzler discloses the detection unit and base station further comprises a power source ([¶79]).  
Regarding claims  311 and 335, Stenzler discloses the power source is a battery ([¶79]).  
Regarding claims 312 and 336, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Nothacker teaches the battery is a lithium ion battery pack ([¶83]).
Regarding claims 292, 313, 317 and 337, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Nothacker teaches the charging receiver coil is a wireless charging receiver coil ([¶84]).  
Regarding claims 293, 294, 318 and 319, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Nothacker teaches the detection unit further comprises a gyroscope or an accelerometer and the gyroscope or accelerometer detects axial changes including orientation, rotation, and vibration ([¶36,40]).  
Regarding claims 295 and 320, Stenzler discloses the detection unit or the base station further comprises one or more indicator elements ([¶79] display 31).  
Regarding claims 296 and 321, Stenzler discloses the one or more indicator elements comprises one or more audible source ([¶18]).  
Regarding claims 297 and 322,  Stenzler discloses the one or more indicator elements comprises one or more light emitting diodes ([¶18]).  
Regarding claims 298, 299, 323 and 324, Stenzler discloses the one or more light emitting diodes direct a subject or a user and the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale ([¶18] the indicator is used to alert the subject after inhalation is over).  
Regarding claims 300 and 325, Stenzler discloses wherein the one or more light emitting diodes direct the subject to inhale, hold air in lungs, or exhale for at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 seconds ([¶58]).  
Regarding claims 301 and 326, Stenzler discloses  the detection unit transmits data to the base station over a network ([¶40,47,79] Stenzler does not specifically disclose wireless network for the detection devices however it would have been obvious for one of ordinary skill in the art prior to the time of filing to use a wireless network between the base station and detection device as discloses using a wireless network for communicating the data from the base station and Mazar shows it was known prior to the time of invention to use wireless communication between the detection device and the base station ([¶28]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the Mazar in order to determine movement and orientation ([¶28]).
Regarding claim 302, in the combination of Stenzler, Anderson, Mazar and Gropper , Nothacker teaches the detection unit transmits data to the base station via a Bluetooth connection ([¶68]).  
Regarding claims 303 and 327, Stenzler discloses the network is a wireless network ([¶40,47]).  
Regarding claims 304 and 328, Stenzler discloses the base station communicates with the detection unit using Bluetooth, ZigBee, Infrared Transmission, short-range wireless communications ([¶40,47] infrared and short range wireless are used).  
Regarding claims 305 and 329, Stenzler discloses the base station communicates with two or more detection units ([¶79] device 10 and 20).  
Regarding claims 306 and 330, Stenzler discloses the detection unit and the base station are separated by a distance ([FIG3]).  
Regarding claim 316, Stenzler discloses a system for assessing pulmonary function comprising:
 	(a) a wireless detection unit comprising a tubular passage comprising a first opening and a second opening, the first opening being opposite from the second opening ([¶78] monitor 20 has a first opening and second opening opposite each other); and
 	(b) a base station configured to communicate with the detection unit and a docking cradle sized and adapted to store the detection unit ([¶79]).  
 	Stenzler does not specifically disclose the ambient sensor configured to measure barometric pressure and that the system is configured to assess the pulmonary function based on data collected using the pneumotach and a measurement made by the ambient sensor. Anderson discloses a similar spirometry device with an ambient sensor that can determine barometric pressure ([C3 L20-28]) and assessing the pulmonary function based on the data collected using the pneumotach and a measurement from the ambient sensor ([C1 L30-40]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the ambient sensor of Anderson in order to measure the ambient air and compensate for density changes in the spirometric readings ([C1 L30-40]).
 	The combination of Stenzler and Anderson does not disclose a biometric sensor or instructions that when executed by the system i) cause the base station to receive the data collected using the pneumotach tube transmitted from the wireless detection unit, wherein the data collected using the pneumotach tube are generated by a breath sample provided by a subject, and ii) cause the system to authenticate a user based on the user fingerprint, wherein the user and the subject are not a same individual. Mazar teaches a physiological monitoring system in the same field of endeavor of biologic sensing that uses biometric data to allow access to the device data ([¶30,31]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Mazar in order to allow clinicians to access the patient data ([¶30,31]).
 	The combination of Stenzler, Anderson and Mazar does not disclose the detection unit further comprises a charging receiver coil and wherein the charging receiver coil is a wireless charging receiver coil or a touch screen.  Nothacker teaches a breath testing device that uses inductive charging ([¶84]) and that uses a touch screen ([¶35]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to m with the teachings of Nothacker as it is no more than the simple substitution of one known element for another to obtain predictable results. Specifically swapping one charging modality for another that both result in charging the detection device. 
 	The combination of Stenzler, Anderson, Mazar and Nothacker does not specifically disclose a disposable pre-calibrated pneumotach tube operable with the detection unit to assess pulmonary function. Gropper teaches a breath monitoring system that uses a pre-calibrated pneumotach ([C7 L23-30] flow sensor could be a pneumotachograph [C13 L29-45] the flow sensor is precalibrated). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the pre-calibrated pneumotach of Gropper in order to eliminate the need for further calibration of the flow sensor ([C13 L29-45]).
 The combination of Stenzler, Anderson, Mazar, Nothacker and Gropper does not specifically disclose wherein the fingerprint sensor is located between a docking cradle and a touch visual display. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the fingerprint sensor between the docking cradle and the display because Applicant has not disclosed that this positioning of the fingerprint sensor provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with fingerprint scanner of Mazar because the sensor still detects the fingerprint. Therefore, it would have been an obvious matter of design choice to modify the combination to obtain the invention as specified in the claim.
Regarding claims 351 and 354, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Anderson teaches the system further comprises a temperature sensor and a humidity sensor ([C3 L20-28]).
Regarding claims 352 and 355, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Stenzler teaches the temperature sensor and the humidity sensor are connected to the system by a short range wireless ([¶40,47] infrared and short range wireless are used).  
Regarding claims 353 and 356, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Anderson teaches the system is configured to compensate or adjust the data collected using the pneumotach tube based on a measurement made by the temperature sensor and a measurement made by the humidity sensor ([C1 L30-40]).
Regarding claim 360 and 363, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Mazar teaches the user is a healthcare provider and the subject is a patient ([¶28-13]).
Regarding claim 361 and 364, in the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper, Mazar teaches wherein the feature of the system is operation of the wireless detection unit ([¶28]).
Regarding claim 367-368, Mazar teaches a physiological monitoring system in the same field of endeavor of biologic sensing that uses biometric data to allow access to the device data ([¶28]) and the patient information can be edited.

Claims 343, 344, 362 and 365 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al.,  Nothacker et al. and Gropper et al. in view of Proud et al. US 2014/0247137.
Regarding claims 343, 344 and 362, the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper does not specifically disclose the feature is spirometric data. Proud teaches a similar device that uses biometric data to allow access the device data ([¶151,153,156]). Mazar also teaches accessing multiple patients data ([¶28-31]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the teachings of Mazar in order to limit access to the device information ([¶28,29]).

Claims 307-309 and 331-333 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al., Nothacker et al. and Gropper et al. further in view of Burton US 2007/0032733. Amendment dated: June 5, 2017  
Regarding claims 307 and 331, the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper does not disclose displaying it in real-time. Burton, however, discloses a physiological measurement device that displays data in real- time ([¶97]).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Stenzler with the teachings of Burton in order to provide real-time monitoring ([¶97]).
Regarding claims 308 and 332, in the combination of Stenzler, Anderson, Mazar, Nothacker, Gropper and Burton, Burton teaches the visual display comprises an animated icon indicating the validity of the data in real-time ([¶467]).  
Regarding claims 309 and 333, in the combination of Stenzler, Anderson, Mazar, Nothacker, Gropper and Burton, Burton teaches the visual display displays a user icon or a subject icon that provides feedback regarding the success of the data collected by the detection unit ([¶467]).  

Claims 338 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al., Nothacker et al., and Gropper et al. further in view of Dieffenderfer et al. 
Regarding claim 338, the combination of Stenzler, Anderson, Mazar, Nothacker, and Gropper does not specifically disclose the ambient sensor is a humidity sensor.  Dieffenderfer, however, teaches a spirometry device that has a humidity sensor ([¶40]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify the combination with the teachings of Dieffenderfer in order to measure the humidity of the patient’s breath or of the ambient air ([¶40]).

Claims 345 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al. and Gropper et al. in view of Forbes et al. US 2011/0092840.
Regarding claim 345, the combination of Stenzler, Anderson, Mazar and Gropper does not specifically disclose pnuemotach is a Lilly-type. Forbes teaches a similar type air flow device that uses a lilly-pneumotachometer ([¶9,11,12]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the teachings of Forbes as it is no more than the combination of prior art elements via known methods.

Claims 346 and 347 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. in view of Anderson et al., Mazar et al.,  Nothacker et al. and Gropper et al. in view of Forbes et al. US 2011/0092840.
Regarding claims 346 and 347, the combination of Stenzler, Anderson, Mazar, Nothacker and Gropper does not specifically disclose pnuemotach is a Lilly-type. Forbes teaches a similar type air flow device that uses a lilly-pneumotachometer ([¶9,11,12]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Stenzler with the teachings of Forbes as it is no more than the combination of prior art elements via known methods.


Response to Arguments
Applicant’s arguments with respect to claims 258-289, 292-313, 316-338 and 342-356 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

9201493 i.doc - 7-Application No. 15/468,613Amendment dated: June 5, 2017  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/M.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791